DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to a preliminary amendment filed 12/19/2019. As directed by the amendment, claims 1-20 were amended, and no claims were cancelled nor added. Thus, claims 1-20 are presently pending in this application
Claims 1-17 and 19-20 are allowed and claim 18 is cancelled based on the Examiner’s amendments below. 

Drawings
The drawings are objected to the photograph in figs. 1-4 and 9A-9B are unclear because the photograph in fig. 1-4 and 9A-9B include light and dark shading areas making the details of the invention difficult to ascertain. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. Drawings should be used when the subject matter of the application admits of illustration by a drawing. See MPEP 37 C.F.R. 1.84(b). 
The drawings are objected to because in fig. 2, the rectangular box having reference numeral “6” should be labeled with a descriptive text, since the rectangular box is a generic graphical representation. See 37 CFR 1.83(a) and examiner note to . 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitations “a retention means configured for maintaining therein the respiratory mask in the waiting position” (claim 1, lines 15-16, see claim 1 below).
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Anthony Guebert on 3/4/2022. 

The application has been amended as follows:

(currently amended) A respiratory equipment for an aircraft, wherein a pilot or first officer of the aircraft forming a user of the respiratory equipment, the respiratory equipment comprising:
a head armature, configured to be worn on the user's head, 
a respiratory mask configured to be applied, in a use position around the mouth and 
      nose of a user,
an inflatable harness configured to be coupled to a pressurized gas source, an inflation of the inflatable harness causing an extension of the inflatable harness such that the respiratory maskis configured to be brought opposite the mouth and nose ofthe user, and a purge of the inflatable harness causing a constrained application of the inflatable harness against the mouth and nose of the user, 
the front cradle comprising a retention means configured for maintaining therein the respiratory mask in the waiting position, 
wherein the inflatable harness is fixed to the occipital member and the inflatable harness is coupled to the respiratory mask.

(currently amended) The respiratory equipment according to claim 1, wherein the head armature comprises one or two occipital straps, with a length adjustment system

(currently amended) The respiratory equipment according to claim 1, 
wherein the head armature comprises a top strap

5.  (currently amended) The respiratory equipment according to claim 4, wherein each of the left and right parietal bearing elements forms a socket foran attachment of headsets.

       8.  (currently amended) The respiratory equipment according to claim 1, 
             further comprising a vibrator device 

       11. (currently amended) The respiratory equipment according to claim [[1]]4, 
left and right parietal bearing    elements, 

       13. (currently amended) The respiratory equipment according to claim 1, 
            wherein ata coupling area where the inflatable harness is coupled to the respiratory mask, there is provided a flexible attachment.  

        14. (currently amended) The respiratory equipment according to claim [[1]]12, wherein ata coupling area where the inflatable harness is coupled to the respiratory mask, there is provided an angular stop such thatan angle of each tube of the two inflatable tubes of the harness with regard to the sagittal plane is at least 30°.

      15. (currently amended) The respiratory equipment according to claim 1, 
            further comprising a gas regulator arranged away from the respiratory mask

       16. (currently amended) The respiratory equipment according to claim 12, wherein the two inflatable tubes comprise a lower inflatable tube and an upper inflatable tube, wherein on the occipital member, the lower inflatable tube and the upper 

       17. (currently amended) The respiratory equipment according to claim 1, wherein the occipital member exhibits a bearing area of at least 5 cm2 (0.77 square inches)

       Claim 18 has been cancelled.

       19. (currently amended) The respiratory equipment according to claims 12, wherein the inflatable harness is configured such thata length of the inflatable tubes in the inflated state is at least 130% compared with the length of the inflatable tubes in the purged state. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Martinez (2005/0210556) and Hannah (2004/0244801) do not specifically disclose the claimed apparatus as presented in the claims 1-17 and 19-20. 
Martinez discloses a respiratory equipment (entire device in fig. 1) for an aircraft, the respiratory equipment (see paragraphs 0007 and 0079) comprising: a respiratory mask (8, fig. 2, paragraph 0054) configured to be applied, in a use position around the mouth and nose of a user (see fig. 2), an inflatable harness (34, fig. 1, paragraph 0061) configured to be coupled to a pressurized gas source, an inflation of the inflatable 
Hannah discloses a respiratory equipment (entire device 10 in fig. 1) for an aircraft, the respiratory equipment (see paragraph 0002) comprising: a head armature (13, 20, 22, see fig. 4) configured to be worn on the user’s head (see paragraph 0014), wherein the head armature comprises at least an occipital member (22, see figs. 1-4, the helmet covers the occipital region of the user’s head) and a cradle (13 can be considered as a cradle), wherein the inflatable harness (18, fig. 3) is fixed to the occipital member and the inflatable harness is coupled to the respiratory mask (see figs. 1-4, as shown, the inflatable harness 18 is relatively fixed to the helmet, see paragraph 0015), but fails to disclose that the front cradle for receiving and lodging the respiratory mask in a waiting position and that the front cradle comprising a retention means configured for maintaining therein the respiratory mask in the waiting position.
Therefore, to modify Martinez and Hannah to arrive at the claim invention would be based upon improper hindsight reasoning.
Therefore, claims 1-17 and 19-20 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bertheau (5,623,923) is cited to show a respiratory mask comprising an inflatable harness. 
Bertheau (6,039,045) is cited to show a mask having an inflatable harness. 
Aulgur (5,036,846) is cited to show a mask comprising an inflatable harness. 
Gutman (3,599,636) is cited to show a mask comprising an inflatable harness. 
Hannah (5,941,245) is cited to show a mask having an inflatable harness. 
Gabb (2,814,293) is cited to show a respiratory mask having microphone and headset. 
McDonald (2003/0000001) is cited to show a headset for pilot. 
Gredat (2013/0220329) is cited to show a respiratory mask comprising an inflatable harness. 
Cooper (2016/0228732) is cited to show a mask having an inflatable harness. 
Libis (2014/0290665) is cited to show a respiratory mask comprising an inflatable harness. 

McDonald (5,954,052) is cited to show a mask comprising an inflatable harness. 
Griffiths (GB 2454491) is cited to show a mask having an inflatable harness. 
Sword (6,401,716) is cited to show a mask having an inflatable harness. 
Bruckert (2013/0213403) is cited to show a breathing assembly comprising an inflatable harness. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785